His Honor,
JOHN ST. PAUL,
rendered the opinion and decree of the Court, as follows:
This is an action for damages growing out of a collision between a Public Belt Railroad train and a float belonging to the plaintiff.
Our reading of the testimony leads us to the conclusion that a train of cars stood on the track just above Poydras street, and alongside of it a few empty cars which screened the train, sufficiently at least to prevent the driver of plaintiff’s float from seeing the engine attached to the far end of the train; that there was no flagman at the crossing to warn the driver that the train was about to start, so that it appeared safe to go over the track; that the driver continued along his way unaware of the danger and at the same time the train started forward and struck the float before the latter had time to go over.
The driver of the float had no reason to suppose that the standing train was about to move, and the accident occurred solely through the negligence of the train crew in starting-the train without a flagman to warn the approaching float that the train was about to start. 105 La., 418.
The judgment appealed from seems to ús correct.
Judgment affirmed.